Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated July 19, 2022.
Claims 1-13 are pending.

Drawings
The drawings were received on July 19, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi (US 2010/0121144) in view of Avitsian et al. (US 2012/0157771).
Regarding Claim 1, Farhadi discloses:
Apparatus comprising:
a sleeve (overtube 11) adapted to be slid over the exterior of an endoscope (17), the sleeve comprising an open distal end, an open proximal end and a lumen extending therebetween (proximal and distal ends shown in Fig. 2 with a lumen for the endoscope therebetween; also, the endoscope extends past the opening in the distal end of the sleeve), wherein the distal end of the sleeve is configured to be disposed proximal to the distal end of an endoscope (see Fig. 2 showing the sleeve disposed proximal to the distal end 18 of the scope 17);
a proximal balloon (19) secured to the sleeve near the distal end of the sleeve;
a push tube (29) slidably mounted to the sleeve (see Fig. 4 showing the tube extending through the sleeve);
a distal balloon (31) secured to the distal end of the push tube.
Farhadi does not explicitly disclose a vacuum for evacuating air from the space between the sleeve and the endoscope.  Avitsian teaches using a vacuum line, syringe, or other source of negative pressure (Paragraph 0038) via a fitting (226) for supplying a negative pressure source to create a suction-fit between an endoscope and an outer sleeve (Paragraph 0038).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farhadi’s device to include Avitsian’s fitting.  Such a modification provides a means to fit the sleeve tightly to the endoscope body (see Avitsian Paragraph 0039).

Regarding Claim 2, Farhadi as modified further discloses a distal seal (Farhadi – 39) disposed adjacent to the distal end of the sleeve for sealing the sleeve to the endoscope (see Paragraph 0016).

Regarding Claim 3, Farhadi does not explicitly disclose a proximal seal disposed adjacent to the proximal end of the sleeve for sealing the sleeve to the endoscope.  Avitsian teaches using such a seal to hold the sheath to the scope (see Avitsian Paragraph 0038 indicating that a sealing feature at the proximal end is used to hold the sheath to the endoscope).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farhadi’s device to include a proximal seal.  Such a modification helps secure the sheath to the endoscope during use as taught to be beneficial by Avitsian.

Regarding Claim 12, Farhadi as modified further discloses wherein the sleeve comprises a fitting (Avitsian – 226) for allowing air to be evacuated from the space between the sleeve and the endoscope (see Paragraph 0038).

Regarding Claim 4, Farhadi does not explicitly disclose a tube having a proximal end and a distal end, wherein the tube extends down the sleeve so that the distal end of the tube is disposed adjacent to the distal end of the sleeve and the proximal end of the tube is connected to the fitting.  Avitsian teaches using a tube extending the length of the sheath to be used for removing fluid (Paragraph 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farhadi’s device to include Avitsian’s tube.  Such a modification incorporates Avitsian’s own design as to how to suction fluid from the sleeve.  Extending a tube along the length of the sleeve allows for fluid to be efficiently removed from the entirety of the sleeve.

Regarding Claim 5, Farhadi as modified further discloses wherein the tube has at least one additional opening along its length (Avitsian Paragraph 0052 indicating that the tube may be perforated).  As discussed above in respect to claim 4, the use of multiple holes helps efficiently remove fluid from the entire length of the sleeve as opposed to having only a single hole.

Regarding Claim 6, Farhadi discloses:
A method comprising: 
providing apparatus comprising:
a sleeve (overtube 11) adapted to be slid over the exterior of an endoscope (17), the sleeve comprising an open distal end, an open proximal end and a lumen extending therebetween (proximal and distal ends shown in Fig. 2 with a lumen for the endoscope therebetween; also, the endoscope extends past the opening in the distal end of the sleeve);
a proximal balloon (19) secured to the sleeve near the distal end of the sleeve;
a push tube (29) slidably mounted to the sleeve (see Fig. 4 showing the tube extending through the sleeve); and
a distal balloon (31) secured to the distal end of the push tube; and
positioning the sleeve over the exterior of an endoscope such that the distal end of the sleeve is configured to be disposed proximal to the distal end of an endoscope (see Fig. 2 showing the sleeve disposed proximal to the distal end 18 of the scope 17).
Farhadi does not explicitly disclose evacuating air from the space between the sleeve and the endoscope so as to cause the sleeve to close down on, and grip, the endoscope.  Avitsian teaches using a vacuum line, syringe, or other source of negative pressure (Paragraph 0038) via a fitting (226) for supplying a negative pressure source to create a suction-fit between an endoscope and an outer sleeve (Paragraph 0038).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farhadi’s device to include Avitsian’s fitting.  Such a modification provides a means to fit the sleeve tightly to the endoscope body (see Avitsian Paragraph 0039).

Regarding Claim 7, Farhadi as modified further discloses a distal seal (Farhadi – 39) disposed adjacent to the distal end of the sleeve for sealing the sleeve to the endoscope (see Paragraph 0016).

Regarding Claim 8, Farhadi does not explicitly disclose a proximal seal disposed adjacent to the proximal end of the sleeve for sealing the sleeve to the endoscope.  Avitsian teaches using such a seal to hold the sheath to the scope (see Avitsian Paragraph 0038 indicating that a sealing feature at the proximal end is used to hold the sheath to the endoscope).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farhadi’s device to include a proximal seal.  Such a modification helps secure the sheath to the endoscope during use as taught to be beneficial by Avitsian.

Regarding Claim 13, Farhadi as modified further discloses wherein the sleeve comprises a fitting (Avitsian – 226) for allowing air to be evacuated from the space between the sleeve and the endoscope (see Paragraph 0038).

Regarding Claim 9, Farhadi does not explicitly disclose a tube having a proximal end and a distal end, wherein the tube extends down the sleeve so that the distal end of the tube is disposed adjacent to the distal end of the sleeve and the proximal end of the tube is connected to the fitting.  Avitsian teaches using a tube extending the length of the sheath to be used for removing fluid (Paragraph 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Farhadi’s device to include Avitsian’s tube.  Such a modification incorporates Avitsian’s own design as to how to suction fluid from the sleeve.  Extending a tube along the length of the sleeve allows for fluid to be efficiently removed from the entirety of the sleeve.

Regarding Claim 10, Farhadi as modified further discloses wherein the tube has at least one additional opening along its length (Avitsian Paragraph 0052 indicating that the tube may be perforated).  As discussed above in respect to claim 4, the use of multiple holes helps efficiently remove fluid from the entire length of the sleeve as opposed to having only a single hole.

Regarding Claim 11, Farhadi as modified further discloses positioning the endoscope and the apparatus in a body lumen;
inflating the proximal balloon (Paragraph 0018, balloon 19 is inflated to secure the position of the sleeve);
advancing the push tube (Paragraph 0018, then catheter 29 is passed along into the body cavity);
inflating the distal balloon (Paragraph 0018, the occlusion balloon 31 is inflated to create blockage of air or water); and
performing a procedure (Paragraph 0018, the closed region is filled with air or water for examination; “procedure” is defined explicitly by Applicant as any minimally-invasive or limited access procedure, diagnostic and/or therapeutic and/or surgical, for accessing, endoluminally or transluminally or otherwise, the interior of a body lumen and/or body cavity for the purposes of viewing, biopsying and/or treating tissue, including removing a lesion and/or resecting tissue, etc. Paragraph 0127 of the PGPub; Farhadi discloses the diagnostic procedure of examining the interior of a body cavity).

Response to Arguments
Applicant's arguments filed July 19, 2022, have been fully considered but they are not persuasive.  Farhadi is provided as the primary reference to address the priority issue with Cornhill.  Also, Avitsian is being used as a teaching reference for providing a means for securing a sheath to an endoscope.  Avitsian teaches creating a vacuum or suction fit as a means for removable attaching a sheath to an endoscope.  Avitsian’s other features are not being relied on as part of the rejection and Farhadi discloses an open-ended sleeve.
The claims are not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795